828 N.E.2d 283 (2005)
215 Ill. 2d 604
293 Ill. Dec. 313
PEOPLE State of Illinois, petitioner,
v.
Rigoberto G. ECHAVARRIA, respondent.
No. 99967.
Supreme Court of Illinois.
May 25, 2005.
Petition for leave to appeal denied.
In the exercise of this Court's supervisory authority, the Appellate Court, Fourth District, is directed to vacate its judgment in People v. Echavarria, case No. 4-02-1027 (12/22/04). The appellate court is directed to reconsider its judgment in light of People v. Woods, 214 Ill. 2d 455, 293 Ill. Dec. 277, 828 N.E.2d 247, 2005 WL 774506, case No. 97659 (04/07/05).